Citation Nr: 0016630	
Decision Date: 06/22/00    Archive Date: 06/28/00

DOCKET NO.  96-49 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1960 to July 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied a claim of entitlement to 
service connection for a nervous condition.  In November 
1998, the Board remanded the claim for additional 
development.

In August 1999, the veteran indicated that he desired a 
hearing before a hearing officer at the RO.  However, in a 
statement received by the RO in January 2000, the veteran 
stated that he wished to withdraw his request for a hearing.  
See 38 C.F.R. § 20.702(e) (1999).  He again requested a 
hearing in a statement received in January 2000.  However, in 
subsequent letters he indicated that he did not desire a 
hearing.  Accordingly, the Board will proceed without further 
delay.


FINDING OF FACT

No currently diagnosed acquired psychiatric disorder, to 
include schizophrenia and post-traumatic stress disorder, is 
shown to be causally or etiologically related to the 
veteran's period of service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include schizophrenia 
and post-traumatic stress disorder, was not incurred or 
aggravated during active duty, and a psychosis may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.304, 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board initially notes that the claims file includes 
letters from a VA psychologist, James H. Wallhermfechtel, 
Ph.D., dated in July 1996 and March 2000, respectively, in 
which the psychologist essentially indicated that the veteran 
had schizophrenia that was manifest to a compensable degree 
during service, or within one year of service.  For purposes 
of the well-grounded claim analysis, the evidence is presumed 
to be true.  King v. Brown, 5 Vet. App. 19, 21 (1993).  Under 
the circumstances, the Board finds that all of the 
requirements for a well-grounded service connection claim 
have been met in this case.  38 U.S.C.A. § 5107(a); Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).  The Board further finds that 
the veteran has been given the opportunity to argue the 
merits of his claim and the VA's duty to assist the veteran 
with his claim has been satisfied.  In the latter regard, the 
Board notes that the VA has conducted several psychiatric 
examinations of the veteran including a detailed examination 
in January 1999 which considered the veteran's complete 
records and his reported history. 

A review of the veteran's written statements and transcripts 
from his hearings shows that he asserts that he developed an 
acquired psychiatric disorder during service.  Specifically, 
he asserts that his psychiatric symptoms became so severe 
that he began to abuse alcohol during service as a means of 
self-medication.  He further argues that his personnel 
records support his claim, in that he was noted to display 
paranoid behavior, and other symptoms, of his current 
psychiatric disorder.  These records are said to include at 
least one proficiency report, and evidence of disciplinary 
problems, to include a reduction in rate.  The Board also 
notes that the veteran indicated that he was admitted to a 
mental institution at age 11, and that he was sexually abused 
as a child.  Finally, he disputes a finding allegedly made by 
the RO at some point, to the effect that he was 
institutionalized for 18 months.  He asserts that 18 months 
represents his total time of hospitalization.

The veteran's service medical records are entirely silent for 
complaints, treatment or a diagnosis involving an acquired 
psychiatric disorder.  The veteran's separation examination 
report, dated in July 1963, shows that his psychiatric 
condition was clinically evaluated as normal.  A report of 
medical history accompanying the separation examination 
report shows that the veteran reported feeling "good" and 
that he "never felt better."  He denied having nervous 
trouble of any sort, depression or excessive worry, and 
frequent or terrifying nightmares.  He did not self-report 
any psychiatric symptoms. 

The veteran's service records include his personnel file (DA 
Form 20) which shows that his conduct and efficiency ratings 
ranged from unsatisfactory (on one occasion) to excellent (on 
six occasions), with the last two ratings noted as "fair" 
(conduct) and "excellent" (efficiency) (in March 1963).  He 
was periodically promoted, and went from private to 
Specialist fourth class (Spec. 4), which was his rank at the 
time of separation from service.  There is no evidence of a 
reduction in rank.  A report explaining his one 
"unsatisfactory" efficiency rating (he received a "fair" 
rating for his conduct during this time), dated in October 
1962, notes that the veteran had been given a non-judicial 
punishment ("Article 15") for disobeying an order, and 
indicates that he had not conducted himself properly on other 
occasions.  The report also indicates that the veteran 
complained of racial harassment and that he did not perform 
his duties efficiently.  

A VA hospital report, dated in March 1974, contains a 
diagnosis of drug dependence.  The veteran reported that he 
had started using drugs at age 26 because of sexual 
difficulties with his wife.  

A VA hospital report, dated in December 1989, shows that the 
veteran was treated for drug and alcohol abuse.  The Axis I 
diagnoses included alcohol and cocaine dependency, continuous 
while under the influence of alcohol on admission, chronic 
anxiety state with secondary bouts of depression, personality 
disorder not otherwise specified with histrionic narcissistic 
and antisocial features.

VA treatment records, dated in 1990, show that the veteran 
reported a history of crack cocaine use and alcohol abuse.  
The diagnoses included alcohol and cocaine dependence, a 
chronic anxiety state, and a personality disorder.  These 
reports are remarkable for a history of child abuse at about 
age 11.  

A letter from the Woodhull Medical and Mental Health Center, 
dated in August 1990, essentially indicates that the veteran 
was attending an alcohol abuse treatment program.  

A letter from a VA psychiatrist, dated in August 1990, 
indicates that the veteran was attending an Incentive Therapy 
Work Program.

The claims files contain two VA hospital reports, dated in 
March 1992.  One of these reports shows that the veteran was 
treated for a syncopal episode, and that he reported a two-
year history of treatment for alcohol and cocaine abuse.  The  
second report shows that the veteran was treated for 
complaints of stress and cravings for alcohol and cocaine.  
The Axis I diagnosis was history of dysthymia and alcohol and 
cocaine abuse, in remission.  The Axis II diagnosis was mixed 
personality disorder with paranoid and schizotypal features.  

VA outpatient treatment reports, dated between 1991 and 1993, 
show that the veteran periodically received treatment for 
what was diagnosed as polysubstance abuse, depression or 
personality disorders.  

A VA psychiatric examination report, dated in January 1999, 
shows that the veteran reported that he had been arrested and 
sexually abused at about age 11, followed by about 18 months 
in a mental institution.  The examiner noted that there was 
no evidence of such hospitalization in the records.  The 
veteran also reported getting into a non-violent argument 
with two white soldiers, in what was said to be a racial 
incident.  The Axis I diagnosis was post-traumatic stress 
disorder (PTSD).  The examiner further determined that the 
veteran's PTSD pre-existed his service, with no evidence of 
aggravation during service. 

The veteran has submitted several lay statements in support 
of his claim.  A letter from R.J., dated in October 1999, 
states that he has known the veteran since the veteran was 
about eight or nine years old, and that the veteran was 
moody, pessimistic and argumentative upon his separation from 
service.  A letter from W.E., dated in December 1996, states 
that he met the veteran during service in 1961, and that the 
veteran was, at times, highly suspicious, verbally abusive 
and sometimes physically threatened people when intoxicated.  
Letters from six others, A.R.J., W.J., D.W., A.B., E.K.B., 
and K.J., dated in or about July 1999, indicate that the 
authors had known the veteran no earlier than 1990, and 
essentially state that he is of good character.  Two of the 
letters appear to note observations that the veteran was 
highly suspicious.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In addition, 
certain chronic diseases, including psychoses, may be 
presumed to have incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Applicable regulations provide that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125, a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  

Personality disorders are not diseases or injuries in the 
meaning of applicable legislation for disability compensation 
purposes.  38 C.F.R. §§ 3.303(c), 4.9 (1999); Winn v. Brown, 
8 Vet. App. 510, 516 (1996); Beno v. Principi, 3 Vet. App. 
439 (1992).

In this case, the Board finds that the evidence does not show 
that the veteran had an acquired psychiatric disorder, to 
include schizophrenia and post-traumatic stress disorder 
(PTSD), during service, that he had a compensably disabling 
psychosis within one year of his separation from active duty, 
or that any current schizophrenia or PTSD is linked to his 
active duty service.  Rather, the record shows that the 
veteran was not treated for an acquired psychiatric disorder 
while on active duty.  The veteran was treated for drug 
dependency in 1974, and the first reasonably clear medical 
evidence of an acquired psychiatric disorder is found in a 
December 1989 VA hospital report.  This is approximately 26 
years after separation from service.  In addition, the Board 
finds that the January 1999 VA psychiatric examination report 
is highly probative evidence which shows that the veteran did 
not have an acquired psychiatric disorder during service, or 
within a year of separation from service.  This report shows 
that the examiner reviewed the veteran's history.  The 
examiner noted that the veteran did not receive any treatment 
between separation from service and 1972, and that the 
veteran's first diagnosis of schizophrenia came when he 
started using crack cocaine.  The veteran complained of 
flashbacks and nightmares, and reported a history of child 
abuse at about age 11.  The Axis I diagnosis was PTSD, which 
the examiner related to the veteran's child abuse.  This 
conclusion was reached following examination of the veteran 
and evaluation of his reported history, and there was no 
reference to service as a cause.  The Board notes that this 
report shows that the examiner specifically noted the various 
reports contained in the veteran's C-file, including the 
opinions of Dr. Wallhermfechtel (discussed infra).  Based on 
the foregoing, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an acquired 
psychiatric disorder, to include schizophrenia and PTSD.

In reaching this decision, the Board has considered letters 
from Dr. Wallhermfechtel, dated in July 1996 and March 2000, 
respectively.  In his July 1996 letter, Dr. Wallhermfechtel 
indicated that he had been shown a "proficiency report" 
written during the veteran's service, which showed that the 
veteran's commanding officer (CO) had noted that the veteran 
displayed "considerable suspiciousness" and that he was 
"extremely inefficient in performing jobs that were 
considered relatively simple in character."  The proficiency 
report also reportedly indicated that the veteran made many 
complaints of discrimination.  Dr. Wallhermfechtel concluded 
that the veteran's symptoms, as reflected in the proficiency 
report, could be construed as indicative of prodromal for all 
of his diagnosed psychiatric conditions.  These psychiatric 
conditions were specifically named as: a personality 
disorder, not otherwise specified (NOS) with paranoid and 
schizotypal features; a schizotypal personality; and 
schizophrenia, paranoid type.  Dr. Wallhermfechtel concluded, 
"It is highly probable that the correlation between the 
signs or symptoms reported by [the veteran's] CO and his 
current symptoms indicates that a long-term process resulting 
in his current symptoms was probably operating at the time of 
his service in the Armed Forces."  The March 2000 report 
shows that Dr. Wallhermfechtel essentially stated that the 
veteran experienced "an initial psychotic break in the 
service or at least within a year of discharge."  He further 
stated that, "External evidence is unavailable, but history, 
narrative and statistical probability are consistent with 
this as a plausible hypothesis."  

However, the Board initially notes that the probative value 
of these opinions is weakened by the fact that there is no 
indication that Dr. Wallhermfechtel reviewed the veteran's C-
file prior to writing either of his opinions.  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. 
App. 177, 180 (1993).  In addition, the probative value of 
his opinion is weakened by the fact that he is vague and 
speculative about when the veteran had "a psychotic break."  
Specifically, he states that such a psychotic break occurred 
"in the service or at least within a year of discharge."  
In this regard, he admits that his opinion is based on 
statistical probability and the veteran's lay history, and 
there are no records of such a psychotic break in the service 
or post-service medical records.  Furthermore, although he 
placed great emphasis on the veteran's Article 15 as proof of 
a "long-term process," he does not explain the veteran's 
periodic promotions, with no evidence of a reduction in rank, 
or the fact that the veteran's efficiency rating improved 
from fair to excellent between October 1962 and his 
discharge.  Finally, he provides no discussion of the 
veteran's many reports that he was sexually abused as a 
child, or his extensive history of drug and alcohol abuse, 
prior to his first diagnosis of an acquired psychiatric 
disorder.  Given the foregoing, the Board finds that the 
probative value of Dr. Wallhermfechtel's opinions which link 
schizophrenia to the veteran's service are outweighed by 
contrary evidence of record, which shows that the veteran 
does not have an acquired psychiatric disorder that is 
related to his service.  Of particular weight is the fact 
that the veteran's first treatment and diagnosis involving an 
acquired psychiatric disorder comes approximately 25 years 
after his separation from service, and the detailed VA 
examination of January 1999.  This report was based on an 
examination of the veteran and it included a review of his 
full record, to include the reports and findings of Dr. 
Wallhermfechtel.  Accordingly, the Board finds that the 
preponderance of the evidence is against the instant claim, 
and that service connection for schizophrenia is not 
warranted.

The Board has considered the oral and written testimony of 
the veteran.  The Board has also considered the lay 
statements.  The Board points out that although the veteran's 
arguments and reported symptoms have been noted, and the lay 
statements have been considered, the issues in this case 
ultimately rest upon interpretations of medical evidence and 
conclusions as to the veteran's correct diagnosis, and the 
etiology of his diagnosed condition.  The veteran, and the 
authors of the lay statements, as persons untrained in the 
fields of medicine and/or psychiatry, are not competent to 
offer such opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The 
Board has determined that service connection for an acquired 
psychiatric disorder, to include schizophrenia, is not 
warranted.  To that extent, the veteran's contentions and the 
lay statements to the contrary are unsupported by persuasive 
evidence. 

As an final matter, the Board notes that the veteran 
submitted additional evidence, i.e., a VA outpatient 
treatment report, dated in June 2000, which was received by 
the Board in June 2000, subsequent to the veteran's case 
being transferred to the Board after its November 1998 
remand.  This report has not been previously considered by 
the RO.  In this respect, regulations provide that any 
pertinent evidence submitted by the veteran or representative 
which is accepted by the Board must be referred to the RO for 
review and preparation of a supplemental statement of the 
case (SSOC), unless this procedural right is waived by the 
appellant.  See 38 C.F.R. § 20.1304(c) (1999) (emphasis 
added).  Although the veteran has not waived his procedural 
rights in this regard, the Board has determined that a remand 
for consideration of this report, and issuance of an SSOC, is 
not warranted.  The Board has determined that the veteran's 
claim must be denied because the preponderance of the 
evidence does not show that the veteran has an acquired 
psychiatric disorder that is related to his service, or that 
a psychosis was manifest to a compensable degree within one 
year of separation from service.  A review of the June 2000 
VA outpatient treatment report shows that it does not contain 
a discussion of this issue, and that it only refers to the 
veteran's current progress during treatment.  Accordingly, 
the Board finds that the evidence received by the Board in 
June 2000, subsequent to the veteran's case being transferred 
to the Board, is not pertinent evidence for which a remand is 
required under 38 C.F.R. § 20.1304(c).

The Board considered the doctrine of reasonable doubt, 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for an acquired psychiatric disorder is 
denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

